Citation Nr: 1451346	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for type II diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction, as a complication of type II diabetes mellitus.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Subsequently, in June 2012, the Board remanded this case to the RO.  

Several procedural developments have occurred since the June 2012 remand that warrant preliminary discussion.  First, in December 2012, the Appeals Management Center (AMC) granted service connection for erectile dysfunction as related to the type II diabetes mellitus and assigned a zero percent evaluation.  As the evidence establishes that this disability warranted service connection as a complication of type II diabetes mellitus, the Board finds that the assigned rating should be included with the appeal, as it stems from the original increased rating claim.  The Board has therefore addressed it as such in this action.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

Second, the Veteran's own contentions and the findings from the most recent June 2012 VA diabetes mellitus examination report raise a question as to whether his service-connected type II diabetes mellitus precludes substantially gainful employment.  A request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  Accordingly, the Board has found it most appropriate to include the TDIU claim on appeal.

Finally, the Board notes that the RO denied service connection for peripheral neuropathy of the lower extremities as secondary to type II diabetes mellitus in an unappealed April 2004 rating decision, and in August 2013 the RO issued a further rating decision denying these claims on the basis that no new and material evidence had been submitted.  While the Veteran has not submitted a Notice of Disagreement with the agency of original jurisdiction (AOJ) on this matter, it was raised in his representative's November 2013 Informal Hearing Presentation.  To ensure that this matter is properly addressed further, the Board will refer the matter of reopening the claims of service connection for peripheral neuropathy of the lower extremities as secondary to type II diabetes mellitus back to the AOJ for appropriate action, while at the same time noting that the underlying increased rating claim before the Board contemplates the question of whether separate evaluations are warranted for complications of type II diabetes mellitus.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an August 2013 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran reported recent treatment for type II diabetes mellitus from Dr. M.S.  This treatment provider must be contacted on remand and requested to provide records of treatment of the Veteran for type II diabetes mellitus and any resultant complications.  38 C.F.R. § 3.159(c)(1) (2014).

The Board also questions the adequacy of the June 2012 VA examination, which was requested in the Board's prior remand.  The examiner indicated that peripheral neuropathy and regulation of activities were not present, but provided no explanation for these conclusions.  Through his representative in the November 2013 Informal Hearing Presentation, however, the Veteran described both peripheral neuropathy and regulation of activities.  Also, a private treatment record from March 2009 contains a notation of "[c]omplications include neuropathy," and several subsequent records also contain notations suggesting neuropathy as a complication of type II diabetes mellitus.  Given this and the fact that the examination is now well over two years old, the Board finds that a reexamination is warranted.  This examination should also address the effect of the service-connected disabilities on the Veteran's employability, in light of the raised TDIU claim.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished a 38 C.F.R. § 3.159(b) letter addressing, among other things, the elements of a TDIU claim.  He must be requested to provide information about recent treatment and an updated signed release form for Dr. M.S.  For each treatment provider for whom additional information and/or a signed release form is provided, treatment records must be requested and, if obtained, added to the claims file.  If records cannot be obtained from any treatment provider, this must be documented in the claims file.

2.  Then, the Veteran must be afforded a VA endocrine system examination, with an examiner who has reviewed the entire claims file.  This review must include Virtual VA and VBMS records.

The examiner must address the symptoms and severity of the service-connected type II diabetes mellitus and erectile dysfunction.  Specific attention must be directed to: 1) regulation of activities, if any; 2) the frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the treatment required for such episodes; and 3) the presence and extent of any complications of type II diabetes mellitus, specifically to include peripheral neuropathy.  If secondary peripheral neuropathy is not found, the examiner must so state.  Similarly, if peripheral neuropathy is found but determined to be of a separate etiology, the examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that such peripheral neuropathy is aggravated by type II diabetes mellitus.  Finally, the examiner must address whether type II diabetes mellitus, erectile dysfunction, or any other resultant complications, in and of themselves, preclude the Veteran from securing and following a substantially gainful occupation.

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, the Veteran's claims must be readjudicated, with consideration of the question of whether separate evaluations are warranted for any complications of type II diabetes mellitus.  If the determination of any of these claims remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



